254 S.W.3d 904 (2008)
Juanita JOHNSON, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. ED 90383.
Missouri Court of Appeals, Eastern District, Division One.
June 10, 2008.
Juanita Johnson, St. Louis, MO, Pro Se.
Ninion S. Riley, Division of Employment Security, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Juanita Johnson ("Claimant") appeals the denial of her application for unemployment benefits. The Labor and Industrial Relations Commission ("the Commission") found that pursuant to Section 288.040, RSMo Cum.Supp.2007, Claimant was not able and available for work because Claimant's election to work only four days a week placed an undue restriction upon her availability for work.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).